MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 181 
Docket:	      Cum-16-523	
Submitted	 	
  On	Briefs:	 May	25,	2017	
Decided:	     August	17,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                 BENJAMIN	J.	RUPERT	
	
	
HJELM,	J.	

       [¶1]		After	a	nonjury	trial	held	in	the	District	Court	(Portland,	Kelly,	C.J.),	

Benjamin	 J.	 Rupert	 was	 adjudicated	 of	 having	 committed	 two	 traffic	

infractions.		Rupert	appeals,	arguing	that	the	court	erred	by	denying	a	motion	

in	which	he	asserted	a	purported	“right”	to	be	represented	in	this	matter	by	a	

person	 who	 is	 not	 licensed	 to	 practice	 law	 in	 Maine.	 	 Because	 no	 such	 right	

exists—and	 because,	 in	 fact,	 that	 third-party	 representation	 would	 have	

constituted	 the	 unauthorized	 practice	 of	 law,	 which	 is	 a	 crime—the	 court	

correctly	denied	the	motion,	and	we	affirm	the	judgment.	

	      [¶2]		In	July	2016,	a	Scarborough	police	officer	observed	a	vehicle	being	

driven	 erratically	 and	 speeding	 in	 a	 thirty-five-mile-per-hour	 zone.	 	 She	

initiated	a	traffic	stop	and	issued	Rupert,	the	operator	of	the	vehicle,	a	traffic	
2	

summons	for	operating	a	motor	vehicle	in	excess	of	the	posted	speed	limit,	see	

29-A	 M.R.S.	 §	2073(3)	 (2016),	 and	 failing	 to	 maintain	 control	 of	 a	 motor	

vehicle,	see	29-A	M.R.S.	§	2118	(2016).				

	       [¶3]	 	 Rupert	 contested	 the	 alleged	 violations,	 and	 a	 nonjury	 trial	 was	

held	 in	 November	 2016.	 	 The	 State	 was	 represented	 at	 the	 hearing	 by	 the	

officer	who	had	issued	the	ticket,	see	4	M.R.S.	§	807(3)(M)	(2016),1	and	Rupert	

was	 unrepresented.	 	 At	 the	 commencement	 of	 the	 hearing,	 Rupert	 filed	 a	

“motion	to	enforce	[his]	right	to	plead	and	manage	his	own	cause	by	himself	

and	by	any	person	of	a	decent	and	good	moral	character,”	explaining	that	he	

was	“trying	to	get	help	from	[his]	father.”		The	court	recessed	the	hearing	to	

review	the	motion	and	take	up	other	cases	also	scheduled	for	hearing.				

        [¶4]	 	 When	 the	 hearing	 in	 Rupert’s	 case	 resumed,	 the	 court	 sought	 to	

clarify	the	issue,	stating,	“So	your	memorandum	indicates	you	believe	that	you	

have	both	the	right	to	represent	yourself	and	to	have	somebody	else	represent	

you	 who	 is	 not	 a	 lawyer.”	 	 Rupert	 confirmed	 that	 the	 court’s	 understanding	

was	 correct.	 	 The	 court	 then	 granted	 the	 motion	 to	 the	 extent	 that	 Rupert	



   1		Pursuant	to	4	M.R.S.	§	807(3)(M)	(2016),	the	statutory	prohibition	against	the	unauthorized	

practice	of	law	does	not	apply	to	“[a]	law	enforcement	officer,	as	defined	in	Title	29-A,	section	101,	
subsection	 30,	 who	 is	 not	 an	 attorney	 but	 who	 is	 representing	 the	 State	 in	 the	 prosecution	 of	 a	
traffic	infraction,	as	defined	in	Title	29-A,	section	101,	subsection	85,	when	representation	in	that	
matter	has	been	approved	by	the	prosecuting	attorney.”	
                                                                                          3	

requested	to	represent	himself,	but	denied	his	request	to	be	represented	by	a	

person—namely,	his	father—who	is	not	authorized	to	practice	law.		

       [¶5]		During	the	hearing,	Rupert	extensively	cross-examined	the	officer	

both	on	the	alleged	violations	and	on	extrinsic	matters,	but	declined	to	testify	

himself.		Based	on	the	unrebutted	evidence	presented	by	the	State,	the	court	

entered	a	judgment	finding	that	Rupert	had	committed	the	violations	alleged	

in	 the	 summons	 and	 imposing	 fines	 totaling	 just	 over	 $300.	 	 Rupert	 timely	

appealed.		See	14	M.R.S.	§	1901	(2016);	M.R.	App.	P.	2(b)(3).		

       [¶6]	 	 Contrary	 to	 Rupert’s	 contention,	 there	 is	 no	 legal	 authority	 in	

Maine—constitutional	 or	 otherwise—that	 creates	 a	 right	 for	 him	 to	 be	

represented	in	this	matter	by	a	person,	not	licensed	to	practice	law	in	Maine,	

who	would	not	merely	provide	silent	support,	but	would	act	as	an	advocate—

to	 participate,	 in	 other	 words,	 as	 a	 licensed	 attorney	 would.	 	 In	 fact,	 as	 we	

have	 previously	 explained,	 “[i]t	 is	 a	 Class	 E	 crime	 to	 practice	 law	 in	 Maine	

without	first	obtaining	admission	to	the	bar.”		Haynes	v.	Jackson,	2000 ME 11,	

¶	13,	744 A.2d 1050;	see	4	M.R.S.	§	807(1)-(2)	(2016).		There	are	a	number	of	

exceptions	 to	 the	 statute	 prohibiting	 the	 unauthorized	 practice	 of	 law,	

including	 one	 allowing	 a	 person	 to	 “plead[]	 or	 manag[e]	 that	 person’s	 own	

cause	in	court.”		4	M.R.S.	§	807(3)(B)	(2016);	see	also	4	M.R.S.	§	860	(2016).		
4	

Neither	 section	 807(3)(B)	 nor	 any	 other	 statutory	 exception	 or	 court	 rule,	

however,	entitles	Rupert	to	be	represented	in	this	case	by	a	person	who	is	not	

admitted	 to	 the	 Maine	 bar.2	 	 See	 Haynes,	 2000 ME 11,	 ¶	 14,	 744 A.2d 1050 

(explaining	that	although,	“[a]t	one	time,	any	citizen	of	good	moral	character	

.	.	.	 was	 permitted	 [by	 statute]	 to	 represent	 his	 principal,”	 the	 Legislature	

deleted	that	statutory	language	in	1931	in	the	same	enactment	that	made	it	a	

crime	 to	 engage	 in	 the	 unauthorized	 practice	 of	 law	 (quotation	 marks	

omitted));	 State	 v.	 Simanonok,	 539 A.2d 211,	 212	 (Me.	 1988)	 (stating	 that	

“[f]or	 the	 protection	 of	 the	 client,	 the	 general	 public,	 and	 the	 courts,	 [the]	

practice	of	law	is	reserved	to	persons	who	have	established	their	qualification	

therefor	by	admission	to	the	bar”).	

          [¶7]	 	 The	 trial	 court’s	 ruling	 also	 did	 not	 amount	 to	 a	 constitutional	

deprivation.	 	 Although	 a	 party’s	 right	 to	 proceed	 without	 counsel	 has	 been	

recognized	as	a	fundamental	right	protected,	at	least	in	criminal	proceedings,	

by	 the	 Sixth	 and	 Fourteenth	 Amendments	 of	 the	 United	 States	 Constitution,	

see	Indiana	v.	Edwards,	554 U.S. 164,	170	(2008);	Faretta	v.	California,	422 U.S.
806,	818-21	(1975);	State	v.	Hofland,	2012 ME 129,	¶	14,	58 A.3d 1023,	that	


     2	 	 We	 have	 recognized	 that	 a	 court	 may,	 in	 its	 discretion,	 allow	 an	 unrepresented	 party	 to	 be	

accompanied	 in	 court	 by	 a	 “personal	 support	 person”	 who	 does	 not	 act	 as	 an	 advocate.	 	 State	 v.	
Murphy,	2017 ME 165,	¶	10,	---	A.3d	---.	
                                                                                          5	

right	has	never	been	held	to	encompass	the	right	to	legal	representation	by	a	

person	 not	 admitted	 to	 the	 bar,	 see	 Herrera-Venegas	 v.	 Sanchez-Rivera,	

681 F.2d 41,	42	(1st	Cir.	1982)	(“The	federal	courts	have	consistently	rejected	

attempts	 at	 third-party	 lay	 representation.”).	 	 Further,	 because	 this	 is	 a	 civil	

matter	 involving	 a	 traffic	 infraction,	 Sixth	 Amendment	 protections	 do	 not	

apply.	 	 See	 U.S.	 Const.	 amend.	 VI;	 29-A	 M.R.S	 §	103(1)	 (2016).	 	 Therefore,	

contrary	 to	 Rupert’s	 contention,	 no	 fundamental	 right	 was	 affected	 by	 the	

court’s	denial	of	his	request	to	be	represented	by	his	father,	and	consequently	

the	 application	 of	 the	 statutory	 provision	 allowing	 the	 law	 enforcement	

officer,	who	was	not	a	licensed	attorney,	to	represent	the	State	did	not	rise	to	

the	level	of	an	equal	protection	violation.		See	4	M.R.S.	§	807(3)(M);	Tri	State	

Rubbish,	Inc.	v.	Town	of	New	Gloucester,	634 A.2d 1284,	1287	(Me.	1993).			

	      [¶8]	 	 Because	 Rupert	 has	 not	 identified	 any	 federal	 or	 State	

constitutional	provision,	statute,	or	common	law	authority	contravened	by	the	

court	when	it	denied	his	request	to	be	represented	by	a	person	not	authorized	

to	practice	law	in	Maine,	we	affirm	the	judgment.	

       The	entry	is:	

                     Judgment	affirmed.	
	
	      	      	      	      	      	
	                           	
6	

Benjamin	J.	Rupert,	appellant	pro	se	
	
Stephanie	 Anderson,	 District	 Attorney,	 and	 Emily	 E.	 Collins,	 Asst.	 Dist.	 Atty.,	
Prosecutorial	District	No.	Two,	Portland,	for	appellee	State	of	Maine	
	
	
Violations	Bureau	docket	number	TI-2016-1194648	
FOR	CLERK	REFERENCE	ONLY